Citation Nr: 0402917	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
forgetfulness/memory loss, on a direct basis or as due to an 
undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pain, including as due to an undiagnosed illness.

4.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis.

5.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO, in pertinent part, denied entitlement to service 
connection for memory loss and multiple joint pain on a 
direct basis or due to an undiagnosed illness, and increased 
(compensable) evaluations for left ear hearing loss and 
psoriasis.

In February 2003 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for psoriasis 
effective February 27, 2001, date of claim; and affirmed the 
determinations previously entered.

In October 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

The Board notes that the veteran has raised the issue, and 
testified as to compensation benefits for sleep disturbance 
on a direct basis or as due to an undiagnosed illness.  This 
issue has been neither procedurally prepared nor certified 
for appellate review and is referred to the RO for 
clarification, initial consideration, and any appropriate 
adjudicative action warranted.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

At the October 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew issue of 
entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
forgetfulness and memory loss as due to an undiagnosed 
illness when it issued an unappealed rating decision in 
August 1998.

2.  Evidence submitted since the August 1998 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for forgetfulness and 
memory loss including as due to an undiagnosed illness, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran had military service in the Southwest Asia 
theater of operations.

4.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of fibromyalgia, polyarthralgia, gout or any other 
musculoskeletal signs or symptoms (other than service-
connected disabilities), or memory loss and forgetfulness.

5.  The probative and competent medical evidence of record 
establishes that the veteran's forgetfulness and memory loss 
are due to an undiagnosed illness associated with his service 
in the Southwest Asia theater of operations.

6.  There is no medical evidence of record showing that any 
disease subject to presumptive service connection such as a 
multiple joint arthritic disease process (other than service-
connected disabilities) was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.

7.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of 
multiple joint pain, becoming manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

8.  Psoriasis is minimally manifested on an exposed surface 
of body areas.

9.  On October 21, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, that a withdrawal of the appeal of the denial 
of entitlement to an increased (compensable) evaluation for 
left ear hearing loss is requested.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1998 rating decision 
wherein the RO denied entitlement to service connection for 
memory loss and forgetfulness is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  Memory loss and forgetfulness is due to an undiagnosed 
illness incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  Multiple joint pain was not incurred in or aggravated by 
active service, nor due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.317.

4.  The criteria for an evaluation in excess of 10 percent 
for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7816 (effective prior to August 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7816; 67 Fed. Reg. 49596 (July 31, 
2002) (effective August 30, 2002).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
after August 29, 2001, the effective date of the amendment; 
specifically he filed his claim in November 2001.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.
Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 
Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 


The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 


For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.

(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 


(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).


Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

A noncompensable evaluation may be assigned for psoriasis 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
may be assigned with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation may be assigned with exudation or itching 
constant; extensive lesions, or marked disfigurement.  A 50 
percent evaluation may be assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118; Diagnostic Code 7816 (effective prior to August 30, 
2002).

A noncompensable evaluation may be assigned for psoriasis 
with less than 5 percent of the entire body or exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period.  





A 10 percent evaluation may be assigned for psoriasis with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

A 60 percent evaluation may be assigned for psoriasis with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118; Diagnostic Code 7816 (effective 
August 30, 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  


In a March 2001 letter the RO notified the veteran of the 
types of evidence required to substantiate his claim and that 
VA would obtain such records if their release were 
authorized.  The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issues currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the RO provided the veteran the 
specific criteria of the VCAA of 2000 in its August 2002 
Statement of the Case and made it clear that it had 
considered its provisions.

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the February 2002 
rating decision, the August 2002 Statement of the Case (SOC), 
the February 2003 rating decision, and the February 2003 
Supplemental Statement of the Case (SSOC), he has been given 
notice of the requirements for prevailing on the issues on 
appeal.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  


The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  The RO 
has requested additional medical evidence, VA and private, 
and has afforded the veteran numerous VA examinations for the 
purpose of addressing the specific disabilities at issue 
either as to severity and/or etiology.  Additional 
examinations are therefore not warranted.

The veteran was afforded the opportunity to provide oral 
testimony before the undersigned Veterans Law Judge, and a 
transcript of his testimony has been associated with the 
claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Whether New & Material Evidence Has Been Submitted to Reopen 
a Claim of Entitlement to Service Connection for 
Forgetfulness or Memory Loss

Materiality & Finality

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted to reopen a clam of 
entitlement to service connection for forgetfulness or memory 
loss.  The claim is therefore reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (effective August 29, 2001).


When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial in August 1998 was that 
the veteran did not have a chronic acquired disorder 
manifested by forgetfulness or memory loss due to an 
undiagnosed illness shown by the evidence of record, muchless 
one linked to service on any basis.  In this regard, the 
service medical records were silent as to any such disorder.  
A history of forgetfulness was initially reported in February 
1995 when the veteran had a Gulf War Registry examination.  
That examination disclosed no evidence of memory loss or 
forgetfulness.  The veteran was not shown to suffer from any 
disorder manifested by forgetfulness or memory loss as due to 
an undiagnosed illness.

Additional medical evidence has been associated with the 
claims file since the August 1998 rating decision, and this 
additional evidence is clearly new and material because for 
the first time there is evidence of a chronic acquired 
disorder manifested by memory loss or forgetfulness.  A 
contemporaneous VA examination conducted in connection with 
the veteran's reopened claim disclosed memory loss on the 
part of veteran due to alcohol abuse.

Nevertheless, the most recent contemporaneous VA examination 
conducted in November 2002 shows it was the opinion of the VA 
examiner that the veteran did in fact have memory loss or 
forgetfulness due to an undiagnosed illness.  Additional 
evidence obtained in connection with the reopened claim is 
the testimony provided by the veteran before the undersigned 
Veteran's Law Judge in October 2003.  All of the foregoing 
additional evidence is new because it was not associated with 
the claims file prior to last denial.

This evidence is also material because the disability 
previously sought on appeal has for the first time been shown 
to exist, thereby raising the possibility of a grant of 
service connection, if not on a direct basis, then on the 
basis as due to an undiagnosed illness related to Persian 
Gulf War service.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the August 1998 rating 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
forgetfulness or memory loss.  Hodge, supra.  Consequently, 
the record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.



In the veteran's case at hand, the record clearly shows that 
he has been found to have a chronic acquired disorder which 
has been diagnosed as forgetfulness or memory loss.  Although 
memory loss was previously considered a result of alcohol 
abuse which would preclude a favorable determination, the 
most recent competent medical evidence of record shows that a 
VA examiner acknowledged that memory loss or forgetfulness 
may be due to an undiagnosed illness.

In circumstances such as this, the Board may resolve any 
reasonable doubt existing in the veteran's case.  The Board 
readily acknowledges that there is no competent probative 
evidence relating memory loss or forgetfulness to the 
veteran's period of service on a direct basis; however, there 
is probative competent evidence linking the veteran's memory 
loss or forgetfulness to an undiagnosed illness in view of 
his Persian Gulf War service.  

Accordingly, resolving any reasonable doubt existing in the 
veteran's case, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for a 
chronic acquired disorder manifested by memory loss or 
forgetfulness as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).


Service Connection for Multiple Joint 
Pain, including as Due to an Undiagnosed 
Illness

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).



In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a multiple 
joint pain including as due to an undiagnosed illness.

The Board notes it is well to point out at this time that 
service connection has been granted for degenerative 
spondylosis of the cervical spine and degenerative disc 
disease of the left knee.  

Service and post service medical documentation referable to 
joint pain resulted in the grant of entitlement to service 
connection for chronic acquired disorders as noted above in 
the cervical spine and left knee, and denial of service 
connection for others disorders in other joints such as the 
low back and right knee.  The evidentiary record otherwise is 
negative for a finding of a general multiple joint pain which 
has been related to service on a direct basis or as due to an 
undiagnosed illness on the basis of competent medical 
authority.  



On the contrary, the most recent VA examination on file shows 
that while there has been earlier documentation of complaints 
of multiple joint pain, no chronic acquired disorder 
manifested thereby has been found on examination, muchless as 
due to service on a direct or presumptive basis, or an 
undiagnosed illness.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder manifested by 
multiple joint pain, muchless a competent medical opinion 
linking such claimed disorder to service on any basis.  

The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the evidentiary record has shown, the service medical and 
post service medical records are negative for a chronic 
acquired disorder manifested by multiple joint pain.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder manifested by multiple joint pain including as due 
to an undiagnosed illness.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


Increased Evaluation

Psoriasis

A review of the service medical records discloses that the 
veteran was seen for skin rash shortly before his separation 
from service.  On VA examination conducted shortly after 
separation therefrom, he was found to have psoriasis.  In 
December 1996 the RO granted entitlement to service 
connection for psoriasis with assignment of a noncompensable 
evaluation.  In connection with the current claim, the RO 
granted entitlement to an increased (compensable) evaluation 
of 10 percent for psoriasis effective the date of the 
veteran's claim.

The question for appellate review is whether the veteran's 
psoriasis is more disabling than currently evaluated under 
either the previous or revised criteria for rating 
dermatological disabilities.  In this regard, the Board notes 
that the May 2001 VA dermatological examination of the skin 
revealed an erythematous, smooth, plaque on the right 
forehead.  There were three similar but smaller lesions along 
the anterior forehead hairline.  There was also a dry, scaly, 
slightly erythematous plaque on the right knee.

The examiner reported that there was no ulceration, 
exfoliation, or crusting.  The examiner recorded that the 
veteran stated his skin condition affected him 
psychologically due to the appearance of the lesions, 
especially the forehead.  

The most recent VA special dermatological examination 
conducted in November 2002 shows the veteran was applying 
cream to the affected skin areas three times per day.  He did 
achieve some relief of symptoms.  He complained of mild 
pruritis.  Examination disclosed mildly hyperpigmented 
macular lesions of the face which measured 0.1 to 1.5 
centimeters in diameter.  There were also mild plaque-like 
lesions of the knees bilaterally.  The plaque on the right 
knee measured 2 centimeters in diameter and the plaque on the 
left knee measured 0.5 centimeters.  Otherwise, there was no 
evidence of rash on examination.

The examiner recorded that there was no ulceration, 
exfoliation or crusting.  There were no associated systemic 
or nervous manifestations.  The examination diagnosis was 
psoriasis.  The veteran has testified as to his skin 
disability.

The Board finds no basis for assignment of a higher 
evaluation for psoriasis on the basis of clinical objective 
examinations conducted pursuant to the current appeal.  The 
criteria for the next higher evaluation under the previous or 
revised criteria for rating skin disorders have not been met.  
With respect to the previous criteria, no marked 
disfigurement has been found on examination.  With respect to 
the revised criteria, there has been no evidence of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected.  There has been no need for systemic therapy 
or need for immunosuppressive drugs, etc.  No question has 
been presented as to which of two evaluations would more 
properly classify the current level of severity of psoriasis.  
38 C.F.R. § 4.7.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for psoriasis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that psoriasis has not required any 
inpatient care and has not markedly interfered with 
employment.

The currently granted compensable evaluation of 10 percent 
adequately compensates the veteran for the nature and extent 
of severity of his psoriasis.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this matter.


Left Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the denial of 
entitlement to a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 (2003), and it is dismissed.

ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
memory loss/forgetfulness, including as due to an undiagnosed 
illness, the appeal is granted in this regard.

Entitlement to service connection for memory 
loss/forgetfulness as due to an undiagnosed illness is 
granted.

Entitlement to service connection for multiple joint pain, 
including as due to an undiagnosed illness is denied.

Entitlement to an evaluation in excess of 10 percent for 
psoriasis is denied.

The claim of entitlement to an increased (compensable) 
evaluation for left ear hearing loss is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



